Citation Nr: 1821794	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  06-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam during the Vietnam era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for hypertension and peripheral neuropathy of the upper and lower extremities.  The Veteran testified regarding the issue of hypertension before the undersigned at an April 2007 hearing.  A transcript of that hearing is of record.

The Board denied the claim for hypertension in August 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand filed by the parties, the Court remanded the matter to the Board in August 2008 for action consistent with the terms of the Joint Motion.  The Board remanded the claim in November 2008 for development.

The Board again denied the claim for hypertension in March 2011.  The Veteran appealed the decision denying service connection for hypertension to the Court, and in an August 2012 Memorandum Decision, the Court remanded the claim to the Board.  The Board remanded the claim in March 2013 for further development consistent with the Court's decision.  In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

A January 2018 decision assigned 20 percent ratings for left and right lower extremity sciatic nerve peripheral neuropathy.  The Board finds that the claim for service connection for bilateral upper extremity peripheral neuropathy remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that currently diagnosed hypertension is related to any incident of service, including exposure to herbicide agents, or to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2004 and January 2007.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in April 2013 for hypertension.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2017).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents.  In the case of such a Veteran, service incurrence for certain presumptive diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of the disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C. § 1116(2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. §§ 3.307(a)(ii) (2017).

Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the condition which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that diagnosed hypertension is the result of exposure to herbicide agents during service.  In the alternative, the Veteran contends that diagnosed hypertension developed as a result of service-connected diabetes mellitus.  

The service medical records do not show any findings of elevated blood pressure or any diagnosis of hypertension.  Medical records first indicate the presence of hypertension in December 1997, over 20 years after service.  

In the December 1997 private medical record, the Veteran reported that he had been borderline hypertensive for a few years, but had no history of diabetes.  Laboratory reports showed that the Veteran's glucose level tested one month prior had been within normal limits.  On physical examination, the Veteran's blood pressure taken on the right arm was 160/90 while sitting, and, on the left was 155/86 while sitting.  He had a pulse of 78.  The doctor diagnosed essential hypertension.  In February 1998, the same doctor noted concern that the Veteran's blood pressure had been elevated recently.  The doctor noted elevated blood pressure of 150/100 in January 1998 and cited the December 1997 elevated reading.  The doctor was unsure whether the Veteran had uncontrolled essential hypertension, or secondary hypertension from renal insufficiency.  Subsequent treatment records confirm the diagnosis of and ongoing treatment for essential hypertension.

A February 1992 physical for the Veteran's work showed a urinalysis found trace amounts of sugar.  A November 2000 blood sugar urinalysis was normal.  June 2003 and September 2004 medical records show that the Veteran's blood sugar levels were normal.  In September 2005, the Veteran presented at an emergency room displaying confusion and loss of memory.  The Veteran was treated for hypoglycemia, but no medication was prescribed.  November 2005 records note that the Veteran had recently been diagnosed with new onset non-insulin dependent diabetes mellitus, and was being treated with diet and medication.  

At a January 2006 VA examination for hypertension, the Veteran reported that he had been diagnosed with hypertension in approximately 1997.  He reported he was first diagnosed with diabetes mellitus in September 2005, when his wife took him to the emergency room after finding him dazed and unable to recall what he was doing.  The Veteran did not have hypertensive heart disease or arteriosclerotic complications of hypertension.  His heart size was clinically normal.  At the time of the examination, the Veteran had three blood pressure readings, all measuring 139/76.  The examiner assessed hypertension, and opined that the hypertension did not develop secondary to the diabetes mellitus, as the diagnosis of hypertension preceded the diagnosis of diabetes by many years.  The examiner further opined that the diabetes mellitus had not aggravated the hypertension, as the diabetes had only recently been diagnosed, and the hypertension appeared to be well-controlled with anti-hypertensive medication.

At an April 2007 hearing, the Veteran reported that he was first diagnosed with and began treatment for hypertension in 1998 or 1999.  The Veteran conceded that hypertension was diagnosed prior to diabetes, but asserted that he had problems with his sugar levels prior to the official diagnosis of diabetes in 2005.  The Veteran reported that during two separate physicals for work in the 1990s, he had elevated sugar levels.  The Veteran reported he saw his physician at that time, but that his hemoglobin A1C test results were good.  The Veteran reported that while his A1C results were good during that time, his blood sugar readings fluctuated daily, as they did currently.  The Veteran reported that when he first went to the emergency room in September 2005 during an incident of disorientation and memory loss, he was not diagnosed with diabetes, but found to be hypoglycemic.  It was not until November 2005, after using an individual blood sugar meter for two to three weeks which found blood sugar results from 60 to 200 in a single day, that the treatment for diabetes began.  The Veteran believed that his hypertension and diabetes manifested around the same time, but that the diabetes was not diagnosed until much later.  

In October 2008, a private examiner reviewed that Veteran's medical records beginning in the early 1990s.  The examiner stated that there was no indication in the available records that the Veteran's hypertension was worsened by his diabetes.  The examiner stated that from a physiological perspective, he was not aware of any discrete association between the development of diabetes and hypertension.  The examiner further stated that the two conditions were often seen together due to co-existing factors of obesity, advancing age, cholesterol, and triglyceride anomalies, without clear associational status established.

At a February 2009 VA examination, the Veteran reported that he was diagnosed with hypertension in either 1997 or 1998, and that he believed his diabetes had its onset in either 2003 or 2004.  The Veteran had been on a stable medical regimen since the diagnosis of hypertension without a requirement for increasing his dosage, and his blood pressure remained well-controlled.  There was no evidence that his hypertension had deteriorated over time or subsequent to the diagnosis of diabetes.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus.  In so opining, the examiner explained that the hypertension well predated the onset of diabetes mellitus or significant hyperglycemia.  Significantly, the hypertension had remained clinically stable without signs of clinical deterioration to the present day, indicating that there was no aggravation related to the diabetes mellitus.

In a February 2010 addendum, the VA examiner stated that while the Veteran may have been hyperglycemic, running above normal blood sugars for many years prior to the diabetes diagnosis, it was not significant enough to where a diagnosis was made, indicating that blood sugar levels were averaging below 126 on a regular basis.  The examiner further stated that kind of hyperglycemia in general was not adequate to result in diabetic complications, even over a prolonged period of time.  The examiner noted that since the diagnosis of diabetes, the Veteran had been treated and the diabetes was well controlled, making it very unlikely that the diabetes would be causative in the production of complications.  Therefore, the examiner opined that it was less likely than not that the diabetes caused or aggravated hypertension, as the hypertension well predated the onset of diabetes or significant hyperglycemia, and had remained clinically stable through the present.  

In August 2010, the same private medical examiner from October 2008 reviewed the Veteran's medical records once again and concluded that he did not agree with the VA examiner's conclusion that the Veteran was not diabetic prior to the diagnosis of diabetes, and that the Veteran's blood sugar levels must have been averaging below 126 since he had not been diagnosed as diabetic.  The private examiner noted that the Veteran was severely obese in 1992, and that at that time a urinalysis indicated sugar in the urine.  The private examiner further noted a 1992 random blood sugar found to be normal was accompanied by a hemoglobin A1C of 6.1, which at that time was within a normal range, but which now would be recognized as high.  The doctor stated that 6.1 would not be considered alarming, but would be considered elevated.  The examiner opined that the Veteran was clearly at risk for becoming diabetic in 1992, and that the diabetic tendency was indeed present well before the formal diagnosis.  Therefore, the examiner opined that it was more likely than not that the diabetes contributed to the Veteran's progressive problems involving hypertension and chronic renal insufficiency.  

In April 2013, the Veteran was provided a VA examination to evaluate hypertension and any relationship to herbicide agent exposure.  The Veteran reported he had hypertension for approximately 15 years.  The Veteran had not had any episodes of hypertensive urgency or hypertensive crisis.  There had also not been any hospital admissions or any intensive care unit admissions for uncontrollable hypertension.  The Veteran was on continuous medication for hypertension.  On examination, blood pressure readings were 160/102, 160/96, and 156/98.  The examiner reviewed the medical evidence of record, and opined that the hypertension was less likely than not incurred in or caused by service, including exposure to herbicide agents.  The examiner explained that the information provided by the Veteran regarding the relationship between herbicide agents and hypertension was tenuous at best, and based on sample sizes that were very small.  The studies also suffered from a lack of control group and lack of comparison data between exposed and non-exposed groups.  The examiner noted that hypertension is extraordinarily common, and that 95 percent of hypertension is considered essential, meaning that there was no cause.  

The Board finds that service connection for hypertension is not warranted.  While the Veteran has been diagnosed with hypertension, the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service, including herbicide agent exposure, or a service-connected disability, including diabetes mellitus.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence shows that while the Veteran was borderline hypertensive for several years prior to December 1997, and that hypertension was first formally diagnosed in December 1997, approximately 27 years after separation from service.  There is no evidence of hypertension during service or within the one year presumptive period after separation from service.  Further, there is a long period without treatment or complaints of the condition showing no evidence of continuity of treatment or symptomology, and that weighs against the claim.  38 C.F.R. § 3.303(b) (2017); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Regarding herbicide agent exposure, the Board notes that the Veteran's service personnel records are consistent with service in Vietnam.  Therefore, the Board concedes exposure to herbicide agents.  However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2017) will be presumed to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Hypertension is not a disease that has been associated with exposure to herbicide agents.  Hypertension is not included within the definition of ischemic heart disease, for which presumptive service connection can be granted.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2017).  Accordingly, presumptive service connection is not warranted.  

The Board has also considered any direct connection between herbicide agent exposure and hypertension in the Veteran's case, and finds that the preponderance of the evidence is against a finding of a nexus between in-service exposure and diagnosed hypertension.  With regard to the articles the Veteran has submitted discussing the possible relationship between hypertension and herbicide agents, medical articles or treatises can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The April 2013 VA examiner considered the articles submitted by the Veteran, and the Veteran's medical records, and explicitly opined that it was less likely than not that the Veteran's hypertension was related to exposure to herbicide agents in service.  The examiner noted that the Veteran's diagnosis of essential hypertension was common and had no cause by definition.  

The Board also finds that service connection for hypertension on a secondary basis is not warranted.  The preponderance of the evidence is against a finding that diagnosed hypertension was caused or aggravated by service-connected diabetes mellitus.  Both the January 2006 and February 2009 VA examiners explicitly opined that there was no relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  The VA examiners determined that the Veteran's diabetes mellitus had not caused the hypertension as the hypertension well predated the diabetes.  The February 2010 examiner addressed the possibility that high sugar levels prior to formal diagnosis of diabetes may have contributed to hypertension, and explicitly opined that the levels of sugar indicated by the record would not cause diabetic complications.  The examiners also opined that the hypertension had not been aggravated by the diabetes mellitus, as the Veteran's hypertension was well-controlled with anti-hypertensive medication, and had remained stable since beginning treatment, even after the diagnosis of diabetes mellitus.  The Board also notes that the October 2008 private examiner explicitly stated that there was no indication from the evidence that the diabetes had worsened the hypertension and that he was unaware of any discrete association between the development of diabetes and hypertension.  While the same examiner found in August 2010 that it was plausible that the Veteran had diabetic tendencies prior to the diagnosis of hypertension, the examiner did not conclude that the diabetes mellitus caused or aggravated the Veteran's hypertension.  Accordingly, absent any contrary opinion, when taking into account the medical evidence of records, including the two VA examinations and a private medical opinion, service connection for hypertension is not warranted.

The Board acknowledges the statements of the Veteran regarding the onset of hypertension and diabetes, and that diabetes mellitus may have existed prior to the initial formal diagnosis.  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A claimant may be competent to report symptoms, however a claimant is not competent to report that one disability resulted in the subsequent development or aggravation of another disability.  That requires medical knowledge.  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiners have medical training, and reviewed all the available medical records, including medical articles submitted by the Veteran and the private medical opinions.  The Board also finds the October 2008 private medical opinion probative, and does not find that the subsequent August 2010 opinion by the same examiner refutes the initial opinion.  The Veteran has not submitted any contrary objective medical evidence specifically suggesting that his hypertension was caused or aggravated by service, including any exposure to herbicide agents, or by service-connected diabetes mellitus.  The Board is not free to substitute its own judgment for that of medical experts.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to herbicide agent exposure, and as secondary to service-connected diabetes mellitus, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, is denied.


REMAND

The Board finds that additional development is required for the claim for service connection for peripheral neuropathy of the upper extremities.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In a September 2007 VA examination, the Veteran reported numbness in the fingers starting approximately one year prior.  The examiner diagnosed peripheral neuropathy of the upper extremities.  The examiner opined that the neuropathy was less likely than not related to service-connected diabetes mellitus because the symptoms of neuropathy predated the diagnosis of diabetes.  The Board notes that the evidence of record indicates that the diabetes was diagnosed in 2005.  

At an April 2011 VA examination, the Veteran reported that around the time he was diagnosed with diabetes, he began experiencing tingling in his feet, which had increased with time.  The Veteran stated that to a certain extent, the same phenomenon occurred with his hands.  On examination, the Veteran complained of increased sensory pins and needles on the fingers of both hands.  The examiner noted that testing for carpal tunnel for both hands demonstrated a positive Tinel and Phalen sign.  The examiner diagnosed mild bilateral carpal tunnel syndrome, and opined that it was less likely than not that the Veteran's complaints of sensory disturbance to the upper extremities was related to a history of mature-onset diabetes mellitus because the clinical findings exhibited mild carpal tunnel syndrome.

Subsequent VA medical records note diabetic peripheral neuropathy, mostly relating to the lower extremities.  No records specifically indicate complaints, treatment or diagnoses of diabetic neuropathy in the upper extremities. 

The Veteran has not been provided a VA examination which addresses upper extremity peripheral neuropathy since the examination in April 2011.  The Board finds that given the contradictory findings within the September 2007 VA examination and between the diagnoses in both examinations, a new examination is needed.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board must remand the claim to obtain a VA examination that addresses the upper extremities and reconciles contradicting findings and diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records not yet associated with the record.

2.  Then, schedule the Veteran for VA examination to determine the nature and etiology of any peripheral neuropathy of the upper extremities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner, to specifically include a nerve conduction study, should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current neuropathic disability.  The examiner is asked to reconcile the findings of the prior VA examiners.  Any opinion expressed should be accompanied by a complete rationale.  As to any pertinent neurologic disability identified on examination, the VA examiner should express an opinion regarding the following:

(a) Is it is at least as likely as not (50 percent probability or greater) that any neurologic disability of the upper extremities had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include exposure to herbicide agents.  

(b) Is it is at least as likely as not (50 percent probability or greater) that any neurologic disability of the upper extremities was caused by or is related to service-connected diabetes mellitus.

(c) Is it is at least as likely as not (50 percent probability or greater) that any neurologic disability of the upper extremities has been aggravated by (permanently worsened beyond the natural progress of the disorder) service-connected diabetes mellitus.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


